Citation Nr: 9913225	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-28 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left ankle/foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April 1962 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 1997 by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that while the appellant's claim has been 
characterized as entitlement to service connection for a left 
foot disorder, the record reflects that the claim is more 
appropriately characterized as entitlement to service 
connection for a left ankle/foot disorder.

FINDINGS OF FACT

1. The service medical records reflect that the appellant 
sustained an acute sprain of the talofibular ligament of 
the left ankle on November 10th, 1963.  On November 29th, 
1963, upon the expiration of a profile restricting 
physical activities, the left ankle sprain was considered 
to have fully healed and the appellant was returned to 
full duty.

2. On service separation examination in January 1964, the 
history of the left ankle sprain was reported; however, on 
physical examination no residual left ankle disability was 
found.

3.  The first post-service evidence of left ankle/foot 
complaints was on private treatment report dated in August 
1988.  The appellant reported no history of trauma or 
injury and it was noted that the symptoms were of 
insidious onset.

4. On VA examination in January 1997, a diagnosis of history 
of arthritis of the left ankle was noted.  There was no 
evidence to relate the presence of any current left 
ankle/foot disability to the appellant's period of 
service.

5. There is no competent evidence of record to establish the 
presence of a current left ankle/foot disability which is 
related to the appellant's period of service or any 
incident therein.


CONCLUSION OF LAW

The claim for service connection for a left ankle/foot 
disorder is not well grounded.  38 U.S.C.A. § 5107(West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Veterans 
Appeals, now the United States Court of Appeals for Veterans 
Affairs (Court), held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary findings of casts, or any cough, etc., in 
service will permit service connection of arthritis, disease 
of the heart, nephritis, or pulmonary disease, etc., first 
shown as a clear-cut clinical entity, at some later date.  
Idem.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; see Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
a left ankle/foot disorder.  While the service medical 
records reflect that the appellant sustained a left ankle 
sprain during service in 1963, it was further documented that 
the sprain healed without residual disability and on service 
separation examination in January 1964, there were no 
complaints, findings or manifestations of a left ankle or 
foot disability.  The first post-service evidence of a left 
ankle/foot disorder was on private examination in August 
1988, approximately 24 years after service discharge.  On 
examination at that time, the appellant reported that the 
pain was of 6 months duration and it was noted to be of 
insidious onset.  Furthermore, the current medical evidence 
of record does not reflect a confirmed diagnosis of a left 
ankle or foot disability.  On VA examination in January 1997, 
the diagnosis was arthritis by history and there was no 
expert comment regarding the relationship between any current 
left ankle/foot disability, if present, and the appellant's 
period of active duty. 

In view of the above, the Board finds that the appellant has 
failed to submit medical evidence of a current left 
ankle/foot disability such to meet the first requirement of a 
well grounded claim.  Even assuming the presence of a current 
ankle/foot disorder, this claim fails to meet the second 
requirement of a well grounded claim since the ankle sprain 
during service was not shown to be other than acute in nature 
and to have healed without residual disability prior to 
service discharge.  Finally, this claim fails to meet the 
third requirement of a well grounded claim because there is 
no competent evidence of record to relate the presence of any 
current left ankle/foot disorder to the appellant's service 
or the left ankle sprain incurred therein.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the relationship 
between any current left ankle/foot disability and the left 
ankle sprain during service are inherently incredible when 
viewed in the context of the total record.  While the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), he is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to his 
period of service.  Such a relationship, which involves a 
medical diagnosis, must be identified by an appropriate 
medical expert.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claim; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnosis and it's relationship to service because 
his current diagnosis and it's relationship to any causative 
factor or other disability, as noted above, is a medical 
conclusion and lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

The Board acknowledges that it has decided this issue on a 
different basis than did the RO.  When the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must be considered whether the appellant has been given 
adequate notice and opportunity to respond and, if not, 
whether he will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board concludes that he has not 
been prejudiced by the decision herein as his claim, based 
upon the merits of the issue inherently includes the 
assertion that it meets the threshold requirement of being 
well grounded.  See Meyer v. Brown, 9 Vet. App. 425 (1996).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant through the 
provisions in its manual M21-1, and that the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  This manual is not intended to 
be a substantive rule, see Fugere v. Derwinski, 1 Vet. App. 
103, 106 (1990).  The representative has not cited to a Court 
decision that holds that the cited portions of M21-1 are 
substantive rules and, consequently, there is no basis upon 
which to comply with the representative's request in this 
regard.




ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

